        Case 3:13-cr-00226-RNC Document 392 Filed 11/26/18 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
      _________________________________
                                        )
      UNITED STATES OF AMERICA          )
                                        )
            v.                          ) CRIMINAL NO. 3:13CR226(RNC)
                                        )
      DANIEL E. CARPENTER               )
      _________________________________)   November 26, 2018


         DEFENDANT’S MOTION TO WITHDRAW PRO SE PETITION

      On November 19, 2018, Defendant Daniel Carpenter filed a pro se emergency

petition with the Court. The Government has subsequently moved to strike that petition.

Although Defendant did not file his petition through counsel, he has asked undersigned

counsel to convey to this Court that he does not intend to oppose the Government’s

motion and would like his petition to be withdrawn. Accordingly, on behalf of Defendant,

the undersigned respectfully move the Court to deem Defendant’s petition withdrawn and

to remove it from the docket.



                                        Respectfully submitted,

                                        /s/ James M. Cole
                                        James M. Cole, Esq.
                                        Michael A. Levy, Esq.
                                        Qais Ghafary, Esq.
                                        Sidley Austin LLP
                                        1501 K Street, N.W.
                                        Washington, DC 20005
                                        202-736-8246
                                        jcole@sidley.com
        Case 3:13-cr-00226-RNC Document 392 Filed 11/26/18 Page 2 of 2



                                        Certificate of Service

       I hereby certify that on November 26, 2018, a copy of Defendant’s Motion to

Withdraw Pro Se Petition was filed electronically and served by mail on anyone unable

to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.

                                    /s/ Michael A. Levy
                                    Michael A. Levy (phv09413)
                                    Sidley Austin LLP
                                    787 7th Avenue
                                    New York, NY 10019
                                    212-839-7341
                                    MLevy@Sidley.com
